                                                          Case 3:19-cv-00191-MMD-WGC Document 35 Filed 05/11/20 Page 1 of 2



                                                           1   Kent F. Larsen, Esq.
                                                               Nevada Bar No. 3463
                                                           2
                                                               Katie M. Weber, Esq.
                                                           3   Nevada Bar No. 11736
                                                               SMITH LARSEN & WIXOM
                                                           4   1935 Village Center Circle
                                                               Las Vegas, Nevada 89134
                                                           5
                                                               Tel: (702) 252-5002
                                                           6   Fax: (702) 252-5006
                                                               Email: kfl@slwlaw.com
                                                           7          kw@slwlaw.com
                                                               Attorneys for Defendant
                                                           8
                                                               JPMorgan Chase Bank, N.A. and
                                                           9   Defendant/Counterclaimant
                                                               Federal Home Loan Mortgage Corporation
                                                          10
                                                                                      UNITED STATES DISTRICT COURT
                                                          11
SMITH LARSEN & WIXOM




                                                          12                                   DISTRICT OF NEVADA
                       HILLS CENTER BUSINESS PARK
                       1935 VILLAGE CENTER CIRCLE




                                                          13   THUNDER PROPERTIES, INC., a Nevada             CASE NO: 3:19-cv-00191-MMD-WGC
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                               company,
                                                          14
                              ATTORNEYS




                                                          15                          Plaintiff,

                                                          16   vs.
                                                          17
                                                               MARIA L. ARELLANO, an individual;
                                                          18   FEDERAL HOME LOAN MORTGAGE                     ORDER GRANTING
                                                               CORPORATION, a government sponsored            DEFENDANT JPMORGAN CHASE
                                                          19   enterprise; JPMORGAN CHASE BANK,               BANK, N.A.’S AND DEFENDANT /
                                                               N.A., a national bank, THE CASTLE LAW          COUNTERCLAIMANT FEDERAL
                                                          20
                                                               GROUP, LLP, a domestic limited liability       HOME LOAN MORTGAGE
                                                          21   partnership,                                   CORPORATION’S MOTION TO
                                                                                                              SUBSTITUTE ATTORNEY
                                                          22                    Defendants.                   WITHIN FIRM
                                                               FEDERAL HOME LOAN MORTGAGE
                                                          23
                                                               CORPORATION,
                                                          24
                                                                            Counterclaimant,
                                                          25
                                                               vs.
                                                          26

                                                          27   THUNDER PROPERTIES, INC.,

                                                          28                Counter-Defendant.


                                                                                                          1
                                                          Case 3:19-cv-00191-MMD-WGC Document 35 Filed 05/11/20 Page 2 of 2



                                                           1
                                                                      Defendant JPMorgan Chase Bank, N.A. and Defendant/Counterclaimant Federal Home
                                                           2
                                                               Loan Mortgage Corporation, by and through their counsel, hereby respectfully requests that the
                                                           3
                                                               Court, all parties of record and their respective counsel, please take notice that Christopher L.
                                                           4
                                                               Benner, Esq., of the firm Smith Larsen & Wixom is no longer associated with the above-
                                                           5
                                                               captioned matter and should be removed from all further notices. The Smith Larsen & Wixom
                                                           6
                                                               attorney to be noticed for all further filings and hearings is:
                                                           7
                                                                      Katie M. Weber, Esq., Nevada Bar No. 11736
                                                           8

                                                           9
                                                                      Email: kln@slwlaw.com.

                                                          10                                          Dated this 8th day of May, 2020.

                                                          11                                          SMITH LARSEN & WIXOM
SMITH LARSEN & WIXOM




                                                          12
                                                                                                      /s/ Katie M. Weber
                       HILLS CENTER BUSINESS PARK




                                                                                                      Kent F. Larsen, Esq.
                       1935 VILLAGE CENTER CIRCLE




                                                          13
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                                                                      Nevada Bar No. 3463
                                                          14                                          Katie M. Weber, Esq.
                              ATTORNEYS




                                                                                                      Nevada Bar No. 11736
                                                          15                                          1935 Village Center Circle
                                                                                                      Las Vegas, Nevada 89134
                                                          16                                          Attorneys for Defendant
                                                                                                      JPMorgan Chase Bank, N.A. and
                                                          17                                          Defendant/Counterclaimant
                                                                                                      Federal Home Loan Mortgage Corporation
                                                          18

                                                          19

                                                          20
                                                                  IT IS SO ORDERED.
                                                          21
                                                                  DATED: May 11, 2020.
                                                          22

                                                          23
                                                                                                            ________________________________
                                                          24
                                                                                                            U.S. MAGISTRATE JUDGE

                                                          25

                                                          26

                                                          27

                                                          28



                                                                                                                2
